Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 3/1/2022.

As filed, claims 1-4 and 7-9 are pending; claims 10-14 and 16-18 are withdrawn; and claims 5, 6, and 15 are cancelled.

The limitation of now cancelled claim 6 was not previously rejected by prior art, and the abovementioned limitation is now incorporated into claim 1. Since prior art is found on the limitation of cancelled claim 6, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 3/1/2022, with respect to claims 1-9, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) written description rejection of claims 1-9 is withdrawn per amendments/remarks and cancellation of claims 5 and 6.
The § 112(b) indefinite rejection of claim 4 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 1-5, 8, and 9 by CAS057 is withdrawn per amendments and cancellation of claim 5.

The § 102(a)(1) rejection of claims 1-5 by Slighter is withdrawn per amendments.

The § 103(a) rejection of claim 7 by Slighter is withdrawn per amendments.

The claim objection of claim 4 is withdrawn per amendments. 

Claim Interpretation

With regards to the intended use term, such as “anthelmintic”, in claim 1, they have not been accorded patentable weight for prior art purpose because such term fails to limit the structure of autophagy inhibitor and DCAR-1 inhibitor.  
The Examiner finds that  any prior art compound having the same structure as the instantly claimed autophagy inhibitor and DCAR-1 inhibitor would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).

With regards to the phrase, such as “wherein the autophagy inhibitor is effective to inhibit or induce a kinase that affects autophagy" in claim 2; and “wherein the autophagy inhibitor is effective to suppress autolysosome formation” in claim 3, the Examiner finds such phrases as simply stating an inherent property/feature within the structure of the autophagy inhibitor.  See MPEP 2111.02(II) and MPEP 2112.  
Accordingly, as the prior art teaches the structure of instantly claimed autophagy inhibitor, the result would most necessarily to have the effectiveness in inhibiting or inducing a kinase that affect autophagy or to have the effectiveness in suppressing autolysosome formation, specifically in the claimed compound(s) taught by the prior art (see rejection below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0229908, hereinafter Nelson.

Regarding claims 1-4, 8, and 9, Nelson, for instance, teaches a combination of L-Dopa and chloroquine/chloroquine diphosphate in a composition (in buffers suitable for human administration, etc.) for treating Parkinson’s disease, etc., wherein chloroquine/chloroquine diphosphate is useful for prolonging the utility and efficacy of L-Dopa in treating Parkinson’s disease, etc.  All of which meets all the limitation of these claims.  
In addition, the Examiner finds that a person of skill in the art, reading Nelson, would at once envisage that the L-Dopa is combined with chloroquine/chloroquine diphosphate in a composition from the disclosed arranged limitations or combinations in Nelson (shown below) and thus, the Examiner, according to guidance in MPEP 2131.02(III), finds that Nelson anticipates the instant composition.


    PNG
    media_image1.png
    152
    328
    media_image1.png
    Greyscale
(paragraph 0018)

    PNG
    media_image2.png
    145
    321
    media_image2.png
    Greyscale
(paragraphs 0037-0038)

    PNG
    media_image3.png
    223
    324
    media_image3.png
    Greyscale
(paragraph 0200)

    PNG
    media_image4.png
    175
    326
    media_image4.png
    Greyscale
(paragraph 0205)

    PNG
    media_image5.png
    211
    329
    media_image5.png
    Greyscale
(paragraph 0243)

    PNG
    media_image6.png
    63
    321
    media_image6.png
    Greyscale
(paragraph 0206)

    PNG
    media_image7.png
    127
    245
    media_image7.png
    Greyscale

(structure of L-Dopa, which is a structural analog of dihydrocaffeic acid, according to the guidance in pg. 8, lines 4-18 of the instant specification)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson.

Regarding claim 7:
Determining the scope and contents of the prior art:   
	Nelson, for instance, teaches the abovementioned composition.
 
Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned composition, Nelson, for instance, did not explicitly teach chloroquine/chloroquine diphosphate or L-Dopa is in the amount of 1 to 1000 µg/ml.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned amount as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant composition (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, this parameter is viewed as routine experimentation to optimize the instant composition, and not a patentable distinction. 

Conclusion
Claims 1-4 and 7-9 are rejected.
Claims 10-14 and 16-18 are withdrawn.
Claims 5, 6, and 15 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626